DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/8/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Watkins et al. (US 9,243,104) and further in view of CN 105860126A as evidenced by the data sheet for Epotal P100 from BASF. Because CN 105860126A is in Chinese, the machine-translated English equivalents is cited below.
Watkins teach a method of forming a foamed article, the method comprising placing thermoplastic polyurethane foam pellets (including thermoplastic polyurethane elastomer pellets) into a mold, of a compression molding press, and bringing the mold to a temperature of from about 100 to about 180ºC for a time of about 300 to about 1500 seconds, which is from 5 to 25 minutes, and then cooling to a temperature between 5 and 80ºC for 300 to 1500 seconds (which is from 5 to 25 minutes). See column 11, lines 25-35 of Watkins. Because the pressure of heating the mold is not expressly specified, one of ordinary skill in the art would recognize that the pressure of molding is ambient, which is about 0.01 MPa, which meets instant claim 1. The foam pellets may be coated with an adhesive (which is a synonym for binder) before being placed in the mold. This corresponds to step 1 of instant claim 1. The adhesive may be sprayed to coat the pellets. See column 11, lines 56-62. The mold is heated using infrared or microwave radiation (abstract of Watkins). This means the method does not comprise welding the polyurethane particles through a steam medium. The mold of Watkins meets both the “mold” and “vulcanization machine,” because the temperature and time that the pellets are in the mold is sufficient to both mold and vulcanize the pellets of Watkins. 
The foam pellets have a density of from about 0.01 to about 0.3 g/cm3 (see column 11, lines 45-46). This meets instant claims 6. 
The density of the pellets of Watkins overlaps the density of instant claim 7. The cooling temperature and cooling time of Watkins overlap the cooling temperature and cooling time of instant claim 10. It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of Watkins to use foam pellets having a density which meets instant claim 7 and to use a cooling time and temperature which meets instant claim 10 because  “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123. 
Watkins does not expressly recite that the adhesive applied to the foam pellets is a hot meltable resin having a melting point of 40-200ºC in the form of a powder or liquid; that the adhesive is one of the materials recited in instant claim 3; that the hot meltable resin is a powder having the particles size of claims 4-5; that the adhesive is present in the ratio of claim 1; or that the hot meltable resin has a solids content as recited in claims 11-12. 
However, CN ‘126A teaches a method for producing foam moldings (¶2), the method comprising providing expandable foam particles (¶28), preparing a mixture of foam particles (¶30), introducing the mixture into a mold and sintering under pressure and heat and a coating is present in the mixture before introducing the mixture into the mold (¶31). The foam particles include thermoplastic polyurethane (TPU) particles. ¶32. The particles comprised of thermoplastic polyurethane (TPU) are provided with the coating. See ¶36. The coating is provided before the sintering in the mold. ¶44
In an Example of CN ‘126A, the adhesive, which is a binder, is Epotal P100 from BASF. See ¶60 (line 935) of the translation. As evidenced by the data sheet for Epotal P100, Epotal P100 is an aqueous dispersion (meaning a liquid) of a polyurethane elastomer, and the solids content of Epotal P100 is 40wt%. This meets claims 11-12. The coating material (i.e. binder) of CN ‘126A is the same type of material (a two component, aqueous polyurethane elastomer) having the same solid content recited in claims 11-12. The coating material, which corresponds to the instantly claimed binder, appears to be identical to the instantly claimed binder and will therefore have the same properties as the binder of the instant claims, including being a hot melt resin having a melting point of 40 to 200ºC as recited in instant claim 2. The burden is shifted to Applicants to provide factually supported objective evidence which demonstrates the contrary. MPEP 2112 states “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
There are three components in the system of CN ‘126A, (1) the first amount of expandable foam particles, (2) the second amount of expandable foam particles, and (3) the coating. CN ‘126A teaches the amount of coating based on the weight of the second amount of expandable foam particles is 0.5-15 wt% (paragraph 45). CN ‘126A teaches the second amount of expandable foam particles is 2-50wt% (paragraph 35). Therefore, the remaining weight percent of the composition must be the amount of first expandable foam particles, because there are only three total components in the system. The upper limit of the first expandable foam particles is derived from the least amount of the coating and the amount of the second expandable foam particles: 0.5+2 = 2.5, 100-2.5=97.5. The lower limit of the first expandable foam particles is derived from the most amount of the coating and the amount of second expandable foam particles: 15+50 = 65, 100-65=35. Thus, the first expandable foam particles are present in the composition in an amount of about 35-97.5wt%, again, because these are the three components making up the system, and the total amount of components cannot be higher than 100%. 
As the coating is present in an amount of 0.5-15 wt% and the first expandable foam particles are present in an amount of 35-97.5wt%, the mass ratio of the coating (binder) to first expandable foam particles (expanded thermoplastic polyurethane particles) is a range from 0.5:97.5 to 15:35. This normalizes to 1:2.3 (35/15=2.3) to 1:195 (97.5/0.5=195), which overlaps the mass ratio in instant claim 1.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  It would have been obvious to one of ordinary skill in the art, based on the teachings of CN ‘126A to use a ratio of binder to first amount of expandable foam particles (which include thermoplastic polyurethane) which meets instant claim 1 because “a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art…” Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See MPEP 2123.
Both Watkins et al. and CN 105860126A relate to the field of foamed articles made from thermoplastic polyurethane pellets/particles. It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to use the amount and type of adhesive disclosed in CN 105860126A in the invention of Watkins in order to provide good adhesion between particles (¶36 of CN 105860126A). Additionally, the binder of CN 105860126A is a polyurethane elastomer. The use of the same type of material (a polyurethane elastomer) for both the binder and particles would further provide uniform properties such as elasticity to the molded articles of Watkins.
To the extent that claims 4-5 recite embodiments (in the form of powder) which are presented in the alternative and not required, the rejection over Watkins et al. and CN 105860126A meets the claims.

Allowable Subject Matter
Amended instant claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art is that described above. The ratio of binder to particles in Watkins et al. (US 9,243,104) and further in view of CN 105860126A is outside the range recited in amended claim 8. 

Response to Arguments
Applicant's arguments filed 7/8/2022 have been fully considered but they are not persuasive. 
Applicant argues that CN ‘126A does not teach the claimed amounts because (1) CN ‘126A excludes thermoplastic polyurethane from the list of the second amount of expandable foam particles, (2) the second amount of expandable particles is relied on for the amount of the coating and based on this, one of ordinary skill in the art would understand that the coating is coated on the surface of the second amount of expandable particles instead of the first amount of expandable particles.
This is not persuasive.
CN ‘126A does “specifically exclude” thermoplastic polyurethane cannot be included for a second amount of particles as argued by Applicants. To “specifically exclude” a material, the reference would have to recite a list of compounds and then state “which does not include” or “which excludes” said material. The CN ‘126A reference merely does not list thermoplastic polyurethane for the second amount of particles. Regardless, the position in the rejection is not that the second amount of expandable particles reads on the instant claims. The position is that the amount of coating (adhesive) of CN ‘126A to first particles (which do include thermoplastic polyurethane) meets the instant claims. 
CN ‘126A expressly and unambiguously states teaches “the first amount of expandable foam particles is provided with the coating” in ¶36 of the applied reference. Thus, Applicants assertion that the coating is coated on the surface of the second amount of expandable particles instead of the first amount of expandable particles is incorrect and not persuasive. It is further noted that the instant claims do not exclude additional components, such as the second amount of particles of CN ‘126A. CN ‘126A adds the coating to both the first and second particles, and the coating provides adhesion as expressly stated in ¶36 of the reference. 
Applicant argues that the calculation provided by the examiner fails to take into account the amount of the coating includes both the first amount of expandable particles and the second amount of expandable particles and the percentages of CN ‘126A are correlated with one another and thus relative ratio cannot be calculated by simply the upper and lower limits.
This is incorrect and not persuasive.
There are three components in the system of CN ‘126A, (1) the first amount of expandable foam particles, (2) the second amount of expandable foam particles, and (3) the coating. CN ‘126A teaches the amount of coating based on the weight of the second amount of expandable foam particles is 0.5-15 wt% (paragraph 45). CN ‘126A teaches the second amount of expandable foam particles is 2-50wt% (paragraph 35). Therefore, the remaining weight percent of the composition must be the amount of first expandable foam particles, because there are only three total components in the system. The upper limit of the first expandable foam particles is derived from the least amount of the coating and the amount of the second expandable foam particles: 0.5+2 = 2.5, 100-2.5=97.5. The lower limit of the first expandable foam particles is derived from the most amount of the coating and the amount of second expandable foam particles: 15+50 = 65, 100-65=35. Thus, the first expandable foam particles are present in the composition in an amount of about 35-97.5wt%, again, because these are the three components making up the system, and the total amount of components cannot be higher than 100%. 
As the coating is present in an amount of 0.5-15 wt% and the first expandable foam particles are present in an amount of 35-97.5wt%, the mass ratio of the coating (binder) to first expandable foam particles (expanded thermoplastic polyurethane particles) is a range from 0.5:97.5 to 15:35. This normalizes to 1:2.3 (35/15=2.3) to 1:195 (97.5/0.5=195), which overlaps the mass ratio in instant claim 1.  
Thus, the relative ratios of a first component and a second component of a multicomponent composition are determined by comparing the most of a first component and the least of a second component and vice versa. This is how relative ratios are determined. The presence of additional components in a multicomponent composition does not have any bearing on the relative ratio of two specific components to each other. Consider a hypothetical three component system of components A, B, and C present, where A, B, and C are present in amounts of 25wt%, 25wt%, and 50 wt%, respectively. The ratio of components A and B is 25wt%:25wt%, or 1:1. Whether there is more or less of component C does not change the ratio of A to B.
Applicant argues that the specification as originally filed shows that the performance of thermoplastic polyurethane elastomer of the instant claims unexpectedly improved by adjusting the mass ratio of the binder to the expanded polyurethane elastomer particles to the ratios specified by the instant claims (1:100 to 1:10,000).
This is not persuasive. 
As stated in MPEP 716.02(d) states:
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).

MPEP 716.02(d), II, further states:
To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).

The data of the instant specification is not commensurate in scope with the claimed invention and does not compare a sufficient number of tests both inside and outside the claimed range which is required to show criticality and unexpected results. With regards to the data not being commensurate in scope with the claimed invention, the claims recite any binder (in claim 1). The data shows but extremely specific binders to which the claims are not limited. The genus “binder” contains thousands of species, possibly hundreds of thousands of species, and the 5 extremely specific types of binders shown in Examples 2-6 are not sufficient to show that any binder used in the instantly claimed ratio will give the alleged improvements and alleged unexpected results. This alone means the data is insufficient to be commensurate in scope with the genus “binder,” as recited in instant claim 1. 
Additionally, altering both the type and amount of binder gives different results. There is nothing to suggest that using, for example, 1 part binder on 5 parts by weight, 10 parts by weight, 50 parts by weight, 75 parts by weight, or 90 parts by weight of particles would not give identical results as when the instantly claimed amount is used.  Showing one, single comparative example (1:1 binder to particles) is not sufficient to show that a range of 1:100 to 1:10,000 (binder to particles) is critical. What are the results when the ratio is 1:5; 1:15; 1:25; 1:50: 1:75; or 1:90? The results may be identical to the examples shown in the data. There is not enough data to show that the results do not occur outside the claimed range, as there is only one comparative Example. Likewise, there is nothing to show that when the binder is changed from that used in Example 1, to the same type of binder used in Examples 2-6, the same results will not be achieved. What results are achieved when 1:1 (binder to particles) are used and the binder is Loctite ® 8103? What results are achieve with 1 part binder on 20 parts particles when the binder is TA-868? What results are achieved with a binder to particles ratio of 1:10,500; or 1:20,000; or 1:30,000? There is simply nothing to suggest that Examples with amounts outside the scope of claim 1, such as the ratios discussed above, will not achieve identical tensile strength or compression deformation as argue by Applicants, because the data does not compare a sufficient number of tests outside the scope of the claims. Furthermore, it is unclear why Applicants are ignoring the Ball Rebound and Flex resistance of Table 1. The same ball rebound is achieved with an amount of binder outside of claim 1 (see Example 1) as with an amount inside claim 1 (see Examples 2 and 4). An apparently improved flex resistance is achieved in Example 1 (outside the range of claims 1 and 8) versus when an amount inside the instant claims is used, as shown in examples 3, 5 and 6. Applicants cannot pluck random results in an attempt to show unexpected results. What trend is expected, and how does the instantly claimed range deviate from said trend? Furthermore, given the data, would a ratio of binder to particles (including the same type of binders shown in the examples) of 1:50 give more similar results to a ratio of 1:1, or 1:100? These unanswered questions demonstrate that unexpected results are not shown. The data is not commensurate in scope with the claimed invention, which is not limited to the binders used in the Examples, and there are not enough Examples to demonstrate that the allegedly unexpected results only occur over the claimed range of 1:100 to 1:10,000. 
Furthermore, why is an identical tensile strength achieved with different amounts of binder? A tensile strength of 2.0 is achieved with a ratio of 1:10,000 and 1:100. A tensile strength of 1.8 is achieved with binder to particle ratios of 1:500; 1:800; and 1: 1000. How can the tensile strength be said to be achieved with a given ratio when different ratios achieve the same tensile strength? What tensile strength is achieved at 1:12,000 (outside instant claim 1), or 1:90 (also outside claim 1)? It would be expected to be closer to the results in a range of 1:100 (given the 1:90) to 1:10,000 (the point at 12,000) than a result of 1:1 (the only comparative Example). There simply is not enough data to establish that any alleged unexpected improvements only occur within the instantly claimed range, which is required to show unexpected results. 
For the reasons provided above, Applicant’s arguments filed on 7/8/2022 are not persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766